EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT BY SECTION -OXLEY ACT OF 2002 In connection with this quarterly report on Form 10-Q of BMB Munai, Inc. (the “Company”) for the period ended September 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Askar Tashtitov, President of the Company and Evgeniy Ler, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:November 13, 2014 /s/ Askar Tashtitov Askar Tashtitov President Date:November 13, 2014 /s/ Evgeniy Ler Evgeniy Ler Chief Financial Officer
